SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
262
KA 09-02437
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

PEREZ WATTS, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (ROSEANN B. MACKECHNIE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered September 29, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Lococo, 92 NY2d 825, 827).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court